          Case 6:13-cr-06062-DGL Document 42 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     13-CR-6062L

                       v.


ALFREDO VALENTIN, JR.,

                              Defendant.
________________________________________________



       This Court sentenced the defendant Alfredo Valentin, Jr. (“Valentin”) in September 2013 to a

20-year term of imprisonment, a 10-year term of supervised release, and forfeiture of approximately

$75,000. Valentin’s sentence was based on his trafficking over a kilogram of heroin in the

Rochester, New York area and it was also affected by the fact that he had four prior felony drug

convictions.

       Valentin moved (Dkt. #31), pro se, for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). After considering all the relevant factors involved in such a motion, this Court

entered a Decision and Order (Dkt. #40) on July 29, 2020 denying the motion for compassionate

release. The Court considered carefully Valentin’s medical condition; his Medical Care Level 2; his

health issues involving Type 2 diabetes; as well as Valentin’s place of confinement, FCI Loretto, and

the steps taken there to combat the COVID-19 virus.

       Valentin has now filed a motion (Dkt. #41), pro se, asking this Court to reconsider its prior

Decision of July 29, 2020 denying his prior motion for release. Valentin’s motion is based in part on

the fact that another federal judge granted release to a different inmate. He also suggests that more
            Case 6:13-cr-06062-DGL Document 42 Filed 09/30/20 Page 2 of 2




inmates have contracted the virus recently at Loretto FCI and that he continues treatment for Type 2

diabetes.

       I have carefully considered the matters raised in Valentin’s motion to reconsider, as well as

my prior Decision, including the finding there that Valentin presents a danger to the community

based on his lengthy prior criminal record involving numerous felony drug convictions, which fact

was, in part, a basis for this Court’s original denial of the motion for compassionate release.



                                         CONCLUSION

       Defendant Alfredo Valentin, Jr.’s motion (Dkt. #41) for this Court to reconsider its Decision

and Order (Dkt. #40) is in all respects DENIED.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       September 30, 2020.




                                                 2
